Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page1of1i4 PagelD 296

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

DONAL M. MCDONAGH, and
MICHELE R. MCDONAGH

Plaintiffs,

v. No. 2:20-cv-02539-JMP-cge
SCIG SERIES III TRUST,

SN SERVICING CORPORATION,

U.S. BANK TRUST NATIONAL
ASSOCIATION and

EDWARD RUSSELL, Substitute Trustee,

Defendants.

Nee Nene ee ee Nee Neer Ne Ne ee ee ee ee ee ee”

 

AMENDED COMPLAINT FOR BREACH OF CONTRACT, BREACH OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, VIOLATIONS OF THE FAIR
DEBT COLLECTION PRACTICES ACT,

VIOLATIONS OF THE TENNESSEE CONSUMER PROTECTION ACT
AND VIOLATIONS OF 12 U.S.C §2601

 

COMES NOW Plaintiffs, Donal M. McDonagh and Michele R. McDonagh
(“Plaintiffs”), by and through counsel, Harkavy Shainberg Kaplan PLC, and for their Amended
Complaint for Breach of Contract, Breach of the Covenant of Good Faith and Fair Dealing,
Violations of the Fair Debt Collection Practices Act, Violations of the Tennessee Consumer

Protection Act and Violations of 12 U.S.C. §2602, would show the Court as follows:

PARTIES

1. Plaintiffs, Donal M. McDonagh and Michele. R. McDonagh, are adult resident

citizens of Shelby County. Tennessee.
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 2o0f14 PagelD 297

2. Upon information and belief, Defendant, SCIG Series III Trust (“SCIG”) is
alleged to be the holder and current assignee of the related Promissory Note (“Note”) and Deed
of Trust executed by the Plaintiffs in favor of Trust One related to the real property located at
2416 Sanders Ridge Ln, Germantown, Tennessee 38138. The state of origin for SCIG is
unknown but they may be served with service of process through its trustee, U.S. Bank Trust
National Association, at its principal place of business located at 300 East Delaware Avenue, 8"
Floor, Wilmington, Delaware 19801.

3, Upon information and belief, Defendant U.S. Bank Trust National Association
(“U.S. Bank”) is a corporation that is organized in and exists under the laws of Delaware, but is
not recognized within the State of Tennessee. U.S. Bank is the trustee for the SCIG Trust. U.S.
Bank may be served with service of process at its principle place of business located at 300 East
Delaware Avenue, 8" Floor, Wilmington, Delaware 19801

4. Upon information and belief, Defendant, SN Servicing Corporation (“SN”), is a
third-party debt collector organized in and existing under the laws of the State of Alaska and
recognized within the State of Tennessee, with its principal place of business located in Baton
Rouge, Louisiana. SN’s Tennessee Registered Agent is The Prentice-Hall Corporation System,
Inc. located at 2908 Poston Avenue, Nashville, Tennessee 37203-1312. Upon information and

belief, SN is under contract with U.S. Bank to service the Plaintiffs’ loan.

5. Defendant, Edward Russell (“Trustee”) is the substitute Trustee under the
aforementioned deed of trust pursuant to which SN and U.S. Bank seek to foreclose on
Plaintiffs’ interests in the real property located at 2416 Sanders Ridge Ln., Germantown,

Tennessee 38138 (the “Property”’), and the Trustee is sued only in that capacity. It is believed
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 3of14 PagelD 298

Edward D. Russell may be served with service of process at 8 Cadillac Dr., Ste. 120, Creekside

Crossing III, Brentwood, TN 37027.
JURISDICTION AND VENUE

6. This Court has federal question jurisdiction over this Amended Verified
Complaint pursuant to 28 U.S.C. § 1331 per the issues and claims arising under the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 ef seqg., and the Real Estate Settlement
Procedures Act, 12 U.S.C. §§ 26001 ef seq., as well as supplemental jurisdiction pursuant to 28
U.S.C. § 1367(a) over the issues and claims arising under Tennessee state law.

7. Venue is proper in this Court for purposes of removal under 28 U.S.C. § 1441(a).

FACTS

8. On or about August 29, 2007, the Plaintiffs acquired title to the Property and
executed a promissory note (“Note”), security agreement, and deed of trust (collectively “DOT”)

for the benefit of Trust One Bank. See the DOT attached herein as Exhibit I.

9. On July 20, 2012, the Plaintiffs jointly filed a Chapter 13 Bankruptcy filing in the
United States Bankruptcy Court in the Western District of Tennessee under the case number 1 2-

27642 (“Bankruptcy”).

10. | The DOT was listed within the petition for the Bankruptcy. The Bankruptcy was
successfully performed by the Plaintiffs resulting in a discharge ordered by Chief Bankruptcy
Judge David M. Kennedy on July 13, 2018. See the Chapter 13 Bankruptcy Plan, Claims

Register and Order of Discharge attached collectively herein as Exhibit I.
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 4of14 PagelD 299

11. Upon information and belief, the DOT was assigned three (3) separate times with
the DOT, ultimately, being assigned to U.S. Bank as trustee for the SCIG Trust on or about
September 21, 2018. To date, neither SN, U.S. Bank, nor SCIG Trust have provided Plaintiffs a

copy of the alleged assignment, conveyance, or sale of the entirety of the DOT.

12. Upon information and belief, the Plaintiffs made all of their post-petition
mortgage payments directly to the alleged DOT holders during the Bankruptcy. At no time did
any alleged holder/assignee of the DOT ever inform the Plaintiffs of a default or file a Notice of

Default with the United States Bankruptcy Court in the Western District of Tennessee.

13. In April of 2018, while still under the guidance of the United States Bankruptcy
Court, SN began sending debt collection notices to the Plaintiffs related to the DOT. This was
the first Plaintiffs learned of SN, SCIG Trust, U.S. Bank or their alleged assignment of the DOT.
SN’s correspondence made it explicitly clear that it was unaware of the fact the Plaintiffs
involved in the Bankruptcy proceeding. See attached Notice of Assignment falsely filed with the
United States Bankruptcy Court in the Western District of Tennessee and provided to the

Plaintiffs herein attached as Exhibit HI.

14. At no time did Trust One Bank or any subsequent alleged assignees to the DOT
inform the Bankruptcy Court or Plaintiffs of any default in the ongoing mortgage payments.
During the administration of the Bankruptcy there were two (2) Notices of Post-Petition
Mortgage Fees, Expenses, and Charges filed with the Bankruptcy Court (“Notices”); the first for
$15.00 on December 27, 2017 and the second for $45.00 on May 2, 2018 for property inspection
fees presumably related to the assignments of the DOT. See Notices attached herein collectively

as Exhibit IV.
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page5of14 PagelD 300

15. While Plaintiffs were made to believe as early as April 2018 through SN’s
communications that SN, SCIG Trust, and U.S. Bank were the lawful holders and/or servicers of
the DOT, Plaintiffs would later learn that that the DOT was not assigned to SCIG Trust until
September 21, 2018; thus, all prior communications from SN on behalf of SCIG Trust and U.S.
Bank were untrue and induced Plaintiffs to provide funds and confidential information to
unrelated third-parties. See assignment to SCIG Trust recorded in the Shelby County Registers

Office herein included as Exhibit V.

16. Upon being notified by SN of the SCIG Trust being the holder of the DOT in
April 2018, the Plaintiffs began making their monthly mortgage payments to SN, as directed, and

requested a re-finance to take advantage of the historically low interest rates.

17. Onor about May 1, 2018, Plaintiffs prepared and provided a re-financing
application for SN to review and approve seeking to take advantage of the lowered interest rates.
SN reviewed but denied the request stating their income-to-debt ratio was insufficient. Plaintifts
were told this was due to the ongoing Bankruptcy payments required by the Bankruptcy Trustee.

See SN letter dated May 17, 2018 herein attached as Exhibit VI.

18. In May of 2018 Plaintiffs, based upon inconsistent verbal communications with
SN representatives, became concerned that SN did not have correct and/or complete accountings

related to the DOT and began requesting complete accountings of the alleged debt.

19. In July of 2018, SN began demanding a new monthly payment with an increase
from $5,992.45 to $6,201.79 with no accounting or reasoning whatsoever. Allegedly holding
servicing rights and the collection interest on the loan, SN, on behalf of U.S. Bank and SCIG as

holders of the DOT, began attempting to collect Plaintiff's debt by demanding payments via
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page6of14 PagelD 301

phone, email, and mail. Plaintiffs continued requests for complete accountings, and now, reasons

for payment increases were ignored by SN, U.S. Bank, and SCIG.

20. Onor about August 1, 2018, subsequent the Bankruptcy discharge, Plaintiffs
submitted a second re-financing package for review and approval to SN. SN denied this second
application stating that the Plaintiffs could afford the ongoing payment, and again, denied the
Plaintiffs attempt to refinance. See SN letter dated August 16, 2018 herein attached as Exhibit
VIL

21. In response to Plaintiffs continued demands for accountings and finally, in
September of 2018, SN representative Casey Edwards informed the Plaintiffs that, “Due to
unfortunate circumstances I do not have the breakdown of the fees to send at this time to you.
We are having to work with the previous servicing companies to get some documentation”.

22. So, to be clear, six (6) months after falsely telling the Plaintiffs that SCIG Trust
was the lawful holder of the DOT, receiving monies from the Plaintiffs and demanding
additional monies from the Plaintiffs, SN’s representative, Casey Edwards, admits that SN did
not have the documents necessary to evidence the monies being demanded by SN. To date, SN
has yet to produce a true and complete accounting for the debts it alleges. See email stream
between Plaintiffs and SN which includes the specific email from SN representative Casey

Edwards email dated September 6, 2018 herein attached as Exhibit VII.

23. Plaintiffs payment for the month of August 2018 was returned to them from SN.
Plaintiffs requested advisement on retuned payments and SN informed them in September of

2018 that they would no longer accept any payments made by the Plaintiffs.
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 7of14 PagelD 302

24. The first attempt by SN to provide any satisfactory response to the numerous debt
verification request by the Plaintiffs took place on January 8, 2019. The written response and
production by SN included a copy of the original Line of Credit document signed by the
Plaintiffs and a “Payoff Statement” of the alleged debt. The debt-verification did not include an
accounting of the debt, a copy of the assignment of the DOT to the SCIG Trust, nor an
explanation of the premium increase demanded by SN. See letter from SN representative dated

January 8, 2019 attached herein as Exhibit IX.

25. Plaintiffs have disputed specifically and multiple times the increase in the related
premium from $5992.45 to $6,201.79, the unknown and/or accounted for “Prior Servicer Escrow
Adv” of $36,224.37, the unknown and/or accounted for “Prior Servicer Corp. Adv” of
$19,906.05, the “Miscellaneous” described as “attorney fees” of $2,676.90, the continuing late
charges accruing due to SN’s refusal to accept payments from the Plaintiffs, and all other
unsupported and unverified charges that may be included on Plaintiffs accountings that SN
refuses to provide. See some of the multiple written attempts to dispute and seek clarification for

the alleged disputed debts herein attached as Exhibit X.

26. Despite U.S. Bank and SN’s inability to validate the Plaintiff's alleged debt, SN
has chosen to disregard the continued requests of Plaintiffs to engage in good faith
communications and attempts to resolve the disputes as to the alleged debt. Rather, SN has,
knowingly and willingly, chosen to ignore Plaintiffs debt validation requests made pursuant to 15
U.S. Code §1692 et seq. and proceed with foreclosure of the related Property. The foreclosure

sale is currently scheduled for June 24, 2020.
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 8of14 PagelD 303

27. From June of 2018 to present the Plaintiffs have requested a complete accounting
for the alleged debts demanded by SN, and to date, SN has continued to refuse and/or fail to

provide any semblance of a complete accounting.

28. Plaintiffs have, in accordance with Tennessee Code Annotated § 29-23-20 served
notice on the Defendants and the Trustee of its intention to appear before this court seeking
among other relief as stated below, an injunction to stay the Defendants’ foreclosure sale of the
DOT pending a determination of the parties’ rights.

COUNT I - BREACH OF CONTRACT

29. Plaintiffs hereby incorporate and adopt paragraphs 1-28 as if herein copied
verbatim.

30. U.S. Bank, acting for SCIG, is a party to the DOT as the lender by assignment..

31. The attempts to collect an unproven, unverified, arbitrary, and incorrect amount
from the Plaintiffs prior to any alleged act of default by the Plaintiff following the completion of
its Bankruptcy, misrepresentation of the assignment and acquisition date of the DOT, and the
improper initiation of foreclosure proceedings by SCIG and U.S. Bank constitute a breach of the
terms and conditions of the DOT.

32. The breach of contract committed by the Defendants has caused the Plaintiffs to
incur ongoing and substantial economic damages, including the costs of seeking to validate the
debt and to bring this lawsuit.

COUNT Ii - BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

33. Plaintiffs hereby incorporate and adopt paragraphs 1-32 as if herein copied

verbatim.
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page9of14 PagelD 304

34, There is a Covenant of Good Faith and Fair Dealing between Plaintiffs and SCIG
and U.S. Bank by virtue of them being parties to and/or holders of interests in the DOT.

35. The Defendants have failed to address in any way the misapplication of funds or
improper and unfounded charges demanded of the Plaintiffs while admitting that they did not
have the information from a prior servicer of the loan necessary to validate the amounts owed;
instead, Defendants refused to accept any payment from Plaintiffs and attempted to proceed to
with the foreclosure of the Property; thereby, breaching the Covenant of Good Faith and Fair
Dealing.

36. Defendants are fully aware of the disputed charges and remain unwilling to
provide sufficient justification or explanation for line items that significantly impact the amount
requested of the Plaintiffs, resulting in the continued failure of the Defendants to provide
Plaintiffs an accounting that is true, complete and accurate.

37. The Defendants’ breach of the Covenant of Good Faith and Fair Dealing has
caused the Plaintiffs ongoing and substantial economic damages including the costs of seeking to
validate the debt and to bring this lawsuit.

COUNT Ill —- VIOLATIONS OF THE FAIR DEBT COLLECTION ACT

38. Plaintiffs hereby incorporate and adopt paragraphs 1-37 as if herein copied
verbatim.

39. Defendant SN’s debt collection efforts instigated during the Plaintiffs’ active
Bankruptcy violated various provisions of the Fair Debt Collection Practices Act (“FDCPA”).

40. Pursuant to 15 US.C §1692(e), a debt collector may not use false, deceptive, or

misleading representations or means in connection with the collection of any debt.
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 100f14 PagelD 305

41. Defendant SN informed the Plaintiffs, as well as the Bankruptcy Court, that
SCIG, and representative U.S. Bank, were assigned the DOT, including the transfer of the
promissory note, in April of 2018 and that all communications and related monies should be
forwarded to SN as servicer and possessor of the collection interest in the loan. This
communication was demonstrably false as the transfer and assignment to U.S. Bank and SCIG
was not made until September 2020.

42. Additionally, Defendant SN has falsely misrepresented the amount of the debt by
inflating monthly payments on the basis of unfounded and unverified charges, and Defendant SN
continued to attempt to collect the incorrect amount when questioned, even after Defendant SN’s
own representative confirmed that the amount was unverified by stating, “[d]ue to unfortunate
circumstances I do not have the breakdown of the fees at this time to send you. We are having to
work with the previous servicing companies to get some documentation.”

43. Pursuant to 15 US.C §1692(g), upon notification of a dispute by a debtor, the debt
collector shall obtain and provide verification of the debt to the debtor. The Plaintiffs have
disputed the alleged debts and requested verification of same from the Defendant SN on multiple
occasions for over two years. Plaintiffs first received an initial collection notice from SN on
behalf of U.S. Bank and SCIG on April 18, 2018 which included the following, “SN Servicing
Corporation is attempting to collect a debt.” The Plaintiffs began requesting complete
accountings of the alleged debt in May 2018.

44. While Defendant SN alleges to have provided verification of the alleged debt to
Plaintiffs in a communication dated January 8, 2019, that communication failed to address the
nature of substantial fees and merely restated an amount sought, thereby failing to provide

Plaintiffs with enough information to sufficiently dispute the payment obligation. To date,

10
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 11o0f14 PagelD 306

Defendant SN has failed and/or refused to provide such verification and continue to pursue
foreclosure of the related Property based upon these unverified and disputed amounts.

45. Between April 2018 and Defendant SN’s alleged response in January 2019, SN
did not cease its attempts to collect the alleged debt while collecting information for the
verification in direct violation of the statute and refused to accept payments from the Plaintiffs
during that time.

46. Defendant SN is liable to the Plaintiffs for the actions that violated the FDCPA
which include the specified actual damages, the largest of which are the costs and attorney fees
related to the collection of the alleged debt and this suit specifically provided pursuant to the 15
US.C §1692, ef seq., as well as statutory damages.

COUNT V— VIOLATIONS OF THE TENNESSEE CONSUMER PROTECTION ACT
47. Plaintiffs hereby incorporate and adopt paragraphs 1-46 as if herein copied
48, Tennessee Code Annotated (“TCA”) §47-18-104(b)(14) specifically provides
that causing confusion or misunderstanding with respect to the authority of a representative or
agent to negotiate the final terms of a consumer transaction is a deceptive and misleading
practice under the statute. Further, TCA §47-18-104(b)(27) specifies as actionable enagaging in

any act or practice which is deceptive to the consumer or to an persons.

49. Prior to the initiation of any foreclosure action, SN, on behalf of U.S. Bank and
SCIG, made false and deceptive statements in filings to the Bankruptcy Court and
communications with the Plaintiffs falsely claiming that the DOT had been assigned to
Defendants when it was not actually assigned until five months later. For nearly five (5) months,
Defendant SN attempted to collect a debt for U.S. Bank and SCIG that was not U.S. Bank or

SCIG's debt to collect. During that same period, Plaintiffs twice requested, and were twice

11
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page120f14 PagelD 307

denied, restructuring of the loan by SN in behalf of U.S. Bank and SCIG when SN, U.S. Bank,
and SCIG did not yet hold any interest in the mortgage. Additionally, Defendants made
knowingly false statements regarding verification in an attempt to collect a knowingly false

amount from Plaintiffs in relation to the DOT.

50. | The Defendants have failed and/or refuse to provide accountings related to the

DOT.

51. The Defendants have returned and refused to accept payments by the Plaintiffs

while continuing to charge late fees for the payments the Defendants refuse to accept.

52. The Plaintiffs have been financially harmed and continues to incur financial
damages, including court costs and attorney’s fees to stop foreclosure, due to the Defendants’

intentional, reckless and fraudulent misrepresentations and deceptive acts.

COUNT VI - 12 U.S.C §2601 (RESPA)

53. Plaintiffs hereby incorporate and adopts paragraphs 1-52 as if herein copied
verbatim.

54. 12 U.S.C. §2601, et seq., otherwise known as “RESPA”, requires that mortgage
servicers respond in certain time frames and in certain manners when a borrower requests
information and/or asserts that an error occurred in relation to the servicing of a mortgage.

55. The Plaintiffs made repeated inquiries and disputes to SN, SCIG, and U.S. Bank
concerning the allocation of funds, unknown and unverified charges, and unsubstantiated rate
changes. Specifically on June 17, 2019, September 24, 2019, and December 3, 2019, following
being contacted by SN’s counsel on January 8, 2019, Plaintiffs provided SN’s counsel written

correspondences on a medium not supplied by the servicer, which included the name and

12
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 13 0f14 PagelD 308

account of the borrower, and sufficiently detailed for the servicer distinct types of information
sought in its numbered paragraphs and concerned fraud or mistake with regards to the past due
amount, which, accordingly, concerned the servicing of the loan. Said inquires constitute Notices
of Error (“NOE”) and Qualified Written Requests (“QWR”) as set forth in RESPA.

56. |The Defendants refusal and/or failure to properly respond to the Plaintiffs
requests constitute a violation of RESPA; thus, the Defendants are liable to the Plaintiffs for said
violations.

57. The Defendants are liable to the Plaintiffs for the actions that violated RESPA
which include the specified actual damages, the largest of which are the costs and attorney fees
related to the collection of the alleged debt and this suit specifically provided pursuant to the 15
US.C §2601, et seq., as well as statutory damages.

WHEREFORE, Plaintiffs pray for the following:

1. That service of process be issued and served upon Defendants;

2. That a jury of United States citizens be empaneled to act as the finder of fact in
this matter;

3. That Plaintiffs have and recover from the Defendants damages for breach of the
contract;

4. That Plaintiffs have and recover from the Defendants damages, compensatory and

punitive, including attorney’s fees and all discretionary costs, associated with this cause for the
violations of the Tennessee Consumer Protection Act;

5. That Plaintiffs have and recover from the Defendants damages, compensatory and
punitive, including attorney’s fees and all discretionary costs, associated with this cause for the

violations of the Fair Debt Collection Practices Act;

13
Case 2:20-cv-02539-JPM-cgc Document 27 Filed 10/20/20 Page 140f14 PagelD 309

6. That Plaintiffs have and recover from the Defendants damages, compensatory and
punitive, including attorney’s fees and all discretionary costs, associated with this cause for the
violations of the RESPA;

7. That Plaintiffs reserve the right to amend this Complaint to conform to facts as
they develop;

8. That Plaintiffs have such other and further relief to which they are entitled.

Respectfully submitted,
HARKAVY SHAINBERG KAPLAN PLC

By: /s/ Derek E. Whitlock

Derek E. Whitlock (TN Bar #29927)
Attorneys for Plaintiffs
6060 Poplar Ave, Ste 140
Memphis TN 38119
(901) 761-1263
dwhitlock@harkavyshainberg.com

 

 

CERTIFICATE OF SERVICE

ra)
I hereby certify that on this, the GO day of Ltpber , 2020, a copy of the foregoing
Petition for Temporary Injunction was served via first class mail, postage prepaid upon:

SCIG Series III Trust U.S Bank Trust National Association
C/O — Trustee - U.S Bank Trust National Association 300 East Delaware Avenue, 8""Floor
300 East Delaware Avenue, 8" Floor Wilmington, Delaware 19801

Wilmington, Delaware 19801

SN Servicing Corporation

C/O - Registered Agent -The Prentice-Hall Corporation System, Inc.
2908 Poston Avenue

Nashville, Tennessee 37203-1312.

Edward D. Russell, Esq, - Substitute Trustee

§ Cadillac Dr., Ste. 120, Creekside Crossing III

Brentwood, TN 37027
/s/ Derek E. Whitlock
Derek E. Whitlock

14
